The opinion of the court was filed February 2d, 1885.
Per Curiam.
This was an agreement of reference in a pending suit. It was after an examiner had been appointed. The referees were to be judges both of the law and the facts. Their decision was to be final and conclusive, and both parties expressly renounced the right to except thereto or to take a writ of error or appeal.' Belying on tins submission, the court was asked to vacate the appointment of examiners. On being *474assured that the agreement had been duly executed and filed, the court complied with -the request. The case then is not a bare agreement to refer. It was founded on a new consideration and valuable rights were relinquished. The reference was assented to by the court when made, and the award was ratified and approved by the court. The submission was substantially made a rule of court. The appellant so treated it by applying there to have it revoked. Under all the facts we think it was then irrevocable; besides, the evidence is not properly before us: Shisler v. Keavy, 25 P. F. S., 79; McGheehan v. Duffield, 5 Barr, 500; Lewis’ Appeal, 10 Norris, 359; Rogers v. Playford, 2 Jones, 181.
Decree affirmed and appeal dismissed at the cost of the appellants.